                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MOOSE RUN, LLC,                                 Case No. 19-cv-01879-MMC
                                  8                    Plaintiff,                        ORDER PROVIDING DEFENDANT
                                                                                         WITH NOTICE OF THE
                                  9              v.                                      REQUIREMENTS OF RULE 56;
                                                                                         EXTENDING DEADLINES TO FILE
                                  10     RENATO LIBRIC,                                  OPPOSITION TO MOTION FOR
                                                                                         SUMMARY JUDGMENT AND REPLY
                                  11                   Defendant.                        IN SUPPORT OF MOTION
                                  12
Northern District of California
 United States District Court




                                  13          By order filed October 16, 2019, the Court set a briefing schedule on plaintiff's

                                  14   then-anticipated motion for summary judgment. On December 13, 2019, plaintiff timely

                                  15   filed its motion for summary judgment and served said motion on defendant by mail.

                                  16   A. Notice to Defendant of Requirements of Rule 56

                                  17          As defendant is a prisoner proceeding without counsel, the Court hereby provides

                                  18   defendant with the following notice of the requirements of the summary judgment rule,
                                  19   specifically Rule 56 of the Federal Rules of Civil Procedure:

                                  20          Plaintiff has filed a motion for summary judgment by which it seeks summary

                                  21   judgment in its favor on the claims alleged in its complaint. A motion for summary

                                  22   judgment under Rule 56 will, if granted, end further proceedings on plaintiffs' claims.

                                  23          Rule 56 tells you what you must do in order to oppose a motion for summary

                                  24   judgment. Generally, summary judgment must be granted when there is no genuine

                                  25   issue of material fact — that is, if there is no real dispute about any fact that would affect

                                  26   the outcome of the moving party's claims, the moving party is entitled to judgment as a
                                  27   matter of law. When a plaintiff files a motion for summary judgment that is properly

                                  28   supported by declarations (or other sworn testimony), you cannot simply rely on what
                                  1    your answer says. Instead, you must set out specific facts in declarations and/or exhibits

                                  2    that contradict the facts shown in the plaintiff's declarations and exhibits and show there

                                  3    is a genuine issue of material fact for trial. If you do not submit your own evidence in

                                  4    opposition, summary judgment, if appropriate, may be entered on plaintiff's claims

                                  5    against you. If summary judgment is granted in favor of plaintiff on its claims, there will

                                  6    be no trial on those claims.

                                  7    B. Extension of Deadlines to File Opposition and Reply

                                  8           In its October 16 order, the Court set a deadline of January 17, 2020, for

                                  9    defendant to file opposition to plaintiff's motion for summary judgment, and a deadline of

                                  10   February 7, 2020, for plaintiff to file a reply.

                                  11          As it appears there may be delays in defendant's receipt of Court orders and in the

                                  12   Clerk of Court's receipt of materials submitted by defendant,1 the Court hereby extends
Northern District of California
 United States District Court




                                  13   the briefing schedule as follows:

                                  14          1. No later than January 31, 2020, defendant shall file with the Clerk and serve on

                                  15   plaintiff his opposition or other response to plaintiff's motion for summary judgment.

                                  16          2. No later than February 28, 2020, plaintiff shall file with the Clerk and serve on

                                  17   defendant any reply.

                                  18          3. As of February 28, 2020, the Court will take the matter under submission.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: December 17, 2019
                                                                                               MAXINE M. CHESNEY
                                  22                                                           United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27          1
                                              For example, defendant's filing received by the Clerk on October 3, 2019, had
                                  28   been placed by defendant in the prison mail system on September 19, 2019.

                                                                                          2
